DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 06/29/2022.
	Claims 1-7, 9-20 are currently pending and presented for examination.
Response to Arguments 
         Applicant's arguments filed on 06/29/2022 with respect to claim objection have been considered and they are persuasive. The claim objection is withdrawn since the claims have been amended to overcome claim objection.  Applicant's arguments filed on 06/29/2022 with respect to prior art rejection have been considered and they are persuasive.  	
Claims 1-7, 9-20 are allowed.

Allowable subject matter
  1.  Claims 1-7, 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
            regarding claim 1, prior art on record Sullivan et al.  (US Pub. No.: US 2015/0176937 A1) discloses gun camera secured to a weapon (Figs. 1, 2; Para 30-31;  video camera 16 arranged to view in the direction of aim of the gun 14 and/or in the direction of the holder of the gun) , wherein the gun camera and the weapon are configured to be secured within a holster when the weapon is not in use (Fig. 2; Para 32; un is holstered; holster 30), comprising:
a processor system ( Para 33;  logic device 23 ) ;
a camera communicatively coupled to the processor system ( Para 33; The evidence-collecting device includes a number of sensors 16 (video camera), 18, 20, 22, 24 and 26 all connected to a logic device 23 which is activated upon removal of the gun from its holster and forwards the sensed, gun-related data via a first transmitting/receiving ("T/R") device 28 (for example, Bluetooth or Wifi) to the portable device 10. As required, the gun related data may be stored in a data memory 21).;
a wireless transceiver communicatively coupled to the processor system (Para 33; first transmitting/receiving ("T/R") device 28  ) ; and
at least one sensor ( Para 32; light sensor can detect when gun is removed from its holster 30 ) configured to detect an interior surface of the holster,
wherein the at least one sensor communicates a signal to the processor that indicates that the gun camera and the weapon are not secured within the holster in response to no longer detecting the interior surface of the holster  (  Para 32-33; Output from the light sensor 22 initiates the collection of gun-related data from the other sensors 16, 18 and 20, 24 and 26. The evidence-collecting device includes a number of sensors 16, 18, 20, 22, 24 and 26 all connected to a logic device 23 which is activated upon removal of the gun from its holster and forwards the sensed, gun-related data via a first transmitting/receiving ("T/R") device 28 (for example, Bluetooth or Wifi) to the portable device 10.  ) , and
   wherein the processor system activates the camera to acquire video content in response to receiving the signal from the at least one sensor that indicates that the weapon has been drawn from the holster ( Para 33; claims 8, 9 ; the evidence-collecting device includes a number of sensors 16, 18, 20, 22, 24 and 26 all connected to a logic device 23 which is activated upon removal of the gun from its holster and forwards the sensed, gun-related data via a first transmitting/receiving ("T/R") device 28 (for example, Bluetooth or Wifi) to the portable device 10. As required, the gun related data may be stored in a data memory 21. Video information captured by the video camera is transmitted ) .
	However, none of the prior art discloses “ the signal communicated from the at least one sensor is a first signal, wherein, after the camera has been activated to acquire the video content in response to the first signal, the at least one sensor senses the interior surface of the holster in response to a user securing the gun camera and the weapon within the holster, wherein the sensor communicates a second signal to the processor that indicates that the gun camera and the weapon are secured within the holster in response to detecting the interior surface of the holster, and wherein the processor system deactivates the camera to end acquisition of the video content in response to receiving the second signal from the at least one detector” in combination of other limitation in its base claim.
	Claims 2,3,4,5,6,7,9,13,14,15,16,17,18,19 are allowed as being dependent from claim 1. 
            regarding claim 10, prior art on record Sullivan et al.  (US Pub. No.: US 2015/0176937 A1) discloses gun camera secured to a weapon (Figs. 1, 2; Para 30-31;  video camera 16 arranged to view in the direction of aim of the gun 14 and/or in the direction of the holder of the gun) , wherein the gun camera and the weapon are configured to be secured within a holster when the weapon is not in use (Fig. 2; Para 32; un is holstered; holster 30), comprising:
a processor system ( Para 33;  logic device 23 ) ;
a camera communicatively coupled to the processor system ( Para 33; The evidence-collecting device includes a number of sensors 16 (video camera), 18, 20, 22, 24 and 26 all connected to a logic device 23 which is activated upon removal of the gun from its holster and forwards the sensed, gun-related data via a first transmitting/receiving ("T/R") device 28 (for example, Bluetooth or Wifi) to the portable device 10. As required, the gun related data may be stored in a data memory 21).;
a wireless transceiver communicatively coupled to the processor system (Para 33; first transmitting/receiving ("T/R") device 28  ) ; and
at least one sensor ( Para 32; light sensor can detect when gun is removed from its holster 30 ) configured to detect an interior surface of the holster,
wherein the at least one sensor communicates a signal to the processor that indicates that the gun camera and the weapon are not secured within the holster in response to no longer detecting the interior surface of the holster  (  Para 32-33; Output from the light sensor 22 initiates the collection of gun-related data from the other sensors 16, 18 and 20, 24 and 26. The evidence-collecting device includes a number of sensors 16, 18, 20, 22, 24 and 26 all connected to a logic device 23 which is activated upon removal of the gun from its holster and forwards the sensed, gun-related data via a first transmitting/receiving ("T/R") device 28 (for example, Bluetooth or Wifi) to the portable device 10.  ) , and
   wherein the processor system activates the camera to acquire video content in response to receiving the signal from the at least one sensor that indicates that the weapon has been drawn from the holster ( Para 33; claims 8, 9 ; the evidence-collecting device includes a number of sensors 16, 18, 20, 22, 24 and 26 all connected to a logic device 23 which is activated upon removal of the gun from its holster and forwards the sensed, gun-related data via a first transmitting/receiving ("T/R") device 28 (for example, Bluetooth or Wifi) to the portable device 10. As required, the gun related data may be stored in a data memory 21. Video information captured by the video camera is transmitted ) .
 However, none of the prior art discloses “a display disposed on a surface of the gun camera and communicatively coupled to the processor system, wherein the video content is analyzed by the processor system to identify a muzzle flash that indicates that the weapon has been discharged, wherein the processor system communicates a value to the display for presentation to a user of the weapon, and wherein the value indicates a number of times that the weapon has been discharged” in combination of other limitation in its base claim.
Regarding claim 11, Sullivan et al.  (US Pub. No.: US 2015/0176937 A1) discloses gun camera secured to a weapon (Figs. 1, 2; Para 30-31;  video camera 16 arranged to view in the direction of aim of the gun 14 and/or in the direction of the holder of the gun) , wherein the gun camera and the weapon are configured to be secured within a holster when the weapon is not in use (Fig. 2; Para 32; un is holstered; holster 30), comprising:
a processor system ( Para 33;  logic device 23 ) ;
a camera communicatively coupled to the processor system ( Para 33; The evidence-collecting device includes a number of sensors 16 (video camera), 18, 20, 22, 24 and 26 all connected to a logic device 23 which is activated upon removal of the gun from its holster and forwards the sensed, gun-related data via a first transmitting/receiving ("T/R") device 28 (for example, Bluetooth or Wifi) to the portable device 10. As required, the gun related data may be stored in a data memory 21).;
a wireless transceiver communicatively coupled to the processor system (Para 33; first transmitting/receiving ("T/R") device 28  ) ; and
at least one sensor ( Para 32; light sensor can detect when gun is removed from its holster 30 ) configured to detect an interior surface of the holster,
wherein the at least one sensor communicates a signal to the processor that indicates that the gun camera and the weapon are not secured within the holster in response to no longer detecting the interior surface of the holster  (  Para 32-33; Output from the light sensor 22 initiates the collection of gun-related data from the other sensors 16, 18 and 20, 24 and 26. The evidence-collecting device includes a number of sensors 16, 18, 20, 22, 24 and 26 all connected to a logic device 23 which is activated upon removal of the gun from its holster and forwards the sensed, gun-related data via a first transmitting/receiving ("T/R") device 28 (for example, Bluetooth or Wifi) to the portable device 10.  ) , and
   wherein the processor system activates the camera to acquire video content in response to receiving the signal from the at least one sensor that indicates that the weapon has been drawn from the holster ( Para 33; claims 8, 9 ; the evidence-collecting device includes a number of sensors 16, 18, 20, 22, 24 and 26 all connected to a logic device 23 which is activated upon removal of the gun from its holster and forwards the sensed, gun-related data via a first transmitting/receiving ("T/R") device 28 (for example, Bluetooth or Wifi) to the portable device 10. As required, the gun related data may be stored in a data memory 21. Video information captured by the video camera is transmitted ) .
	However, none of the prior art discloses “a plurality of sensors disposed along a surface of the gun camera, wherein the at least one sensor is a member of the plurality of sensors, and wherein all of the plurality of sensors must concurrently no longer be detecting the interior surface of the holster before the sensor communicates the signal to the processor that indicates that the gun camera and the weapon are not secured within the holster” in combination of other limitation in its base claim. 
	Claim 12 is allowed as being dependent from claim 11.
         Regarding claim 20, Sullivan et al.  (US Pub. No.: US 2015/0176937 A1) discloses gun camera secured to a weapon (Figs. 1, 2; Para 30-31;  video camera 16 arranged to view in the direction of aim of the gun 14 and/or in the direction of the holder of the gun) , wherein the gun camera and the weapon are configured to be secured within a holster when the weapon is not in use (Fig. 2; Para 32; un is holstered; holster 30), comprising:
a processor system ( Para 33;  logic device 23 ) ;
a camera communicatively coupled to the processor system ( Para 33; The evidence-collecting device includes a number of sensors 16 (video camera), 18, 20, 22, 24 and 26 all connected to a logic device 23 which is activated upon removal of the gun from its holster and forwards the sensed, gun-related data via a first transmitting/receiving ("T/R") device 28 (for example, Bluetooth or Wifi) to the portable device 10. As required, the gun related data may be stored in a data memory 21).;
a wireless transceiver communicatively coupled to the processor system (Para 33; first transmitting/receiving ("T/R") device 28  ) ; and
at least one sensor ( Para 32; light sensor can detect when gun is removed from its holster 30 ) configured to detect an interior surface of the holster,
wherein the at least one sensor communicates a signal to the processor that indicates that the gun camera and the weapon are not secured within the holster in response to no longer detecting the interior surface of the holster  (  Para 32-33; Output from the light sensor 22 initiates the collection of gun-related data from the other sensors 16, 18 and 20, 24 and 26. The evidence-collecting device includes a number of sensors 16, 18, 20, 22, 24 and 26 all connected to a logic device 23 which is activated upon removal of the gun from its holster and forwards the sensed, gun-related data via a first transmitting/receiving ("T/R") device 28 (for example, Bluetooth or Wifi) to the portable device 10.  ) , and
   wherein the processor system activates the camera to acquire video content in response to receiving the signal from the at least one sensor that indicates that the weapon has been drawn from the holster ( Para 33; claims 8, 9 ; the evidence-collecting device includes a number of sensors 16, 18, 20, 22, 24 and 26 all connected to a logic device 23 which is activated upon removal of the gun from its holster and forwards the sensed, gun-related data via a first transmitting/receiving ("T/R") device 28 (for example, Bluetooth or Wifi) to the portable device 10. As required, the gun related data may be stored in a data memory 21. Video information captured by the video camera is transmitted ) .
However, none of the prior art discloses “ wherein the gun camera is activated by a third party such that the gun camera cannot be deactivated by a user of the weapon, wherein when the gun camera is activated, the camera acquires the video content in response to receiving the signal from the at least one sensor that indicates that the weapon has been drawn from the holster, wherein the gun camera is deactivated only by the third party, wherein when the gun camera is deactivated, the camera does not acquire the video content in response to receiving the signal from the at least one sensor that indicates that the weapon has been drawn from the holster” in combination of other limitation in its base claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696